.3id03 -Qtl-
                                                                                                           RECEIVED IN
                                                                                                   COURT OF CRIMINAL APPEALS

                           Cr:tuse No:           2013-2073-C2 & 2013-2331-C2                                JAN 12 2015

Craig Mack                                                §      IN THE 54TH JUDICIAL                   Abel Acosta, Clerk
TDCJ-ID#l939218                                           §      District Court of
     Relator                                              §      McLennan County, Texas
v.                                                        §
*Honorable Judge                                          §
Mr. Matt Johnson;                                         §
*Mr. Abel Reyna;                                          §
*District Attorney;                                       §                                      This document conta·
Mrs. Karen Matkin;                                       §                                       Pag es, tl·· .    ·     ms some
                                                                                                         . iat are of poor quality
*DI.S'it'HCIT CLERK;          IN 'IHEIR CFFICIAL         §                                       at the time of imaging.
     Respondents              CAPACITIES.§               §

                      Original Application for Writ of Mandamus

To The Honorable Judge of Said Court of Appeals:
     Now Comes, Craig Mack, Relator, Pro Se in the above styled
and numbered causes of action and files this original Application
for Writ of ~andamus, Pursuant to Article §11.07 section 3(c);
§28.01, section l(l)thru(B); §2.2l(a)(l)thru(3) and(6);                                                 §44.07;
§ 4 4 . 0 2 ; § 2 6 . 1 3 f!>) § 2 6 . 0 2   &   § 2 6 . 0 3 ; § 2 6 . 0 1 ; § 1'4 . 0 6 ( a ) ; § l . 0 5 ; § l . 0 6 ;
§1.16; §1.09; §21.03; §21.02(7);§21.27(7); §2(.12;§25.02; §19.28;
§19.27; §16.17; § 16.14; §11.43; §26.04; § 16.05; §16.08; §39.14;
§29.08; §29.03; §29.01; § 20.02(d); §61.03(a); §38.23; §15.17(a);
§31.01; §31.02; §31.03; §31.05; §31.06 and §31.07 all of the Texas
Code(s) of Criminal Procedure(s); Article l,Sections §9,10 and 19
of the Texas Constitution; and 'the 1ST, 4TH, 5TH, 6TH, 8TH and 14TH
Amendments .of the United States Constitution.
                   And will show the Court the following facts:


1* >       Craig Mack,TDCJ-ID#l939218,                           is a prisoner incarcerated
in the Texas Department of Criminal Justice-Institutional Division
and is requesting relief in order to Perfect his right of appeal
on the trial courts and the Distr±6t Clerks records.
                                                                 I


2* >       The acts sought to be compelled are ministerial, not dis-
cretionary in mature~ T.C.C.P. art 11.07 section 3(c) requires

                                                     [1] .
Respondents to immediately transmitt to the Court of Criminal
Appeals a COPY of the Application for Writ of Habeas Corpus;
any answers filed    [Notice-Request Appeal] and a certificate
reciting the date upon which the finding was made;          if the con-
vrcting court decides that there are no issues to be resolved.


3.* In Relator's cause, he filed a Motion for Self-Representa-
tion on 05-23-14; and in rebuttal the State's appointed defense,
attorney Mr. Stephen Reed,      filed his Motion to Withdraw as counselor;
therefore, Relator personally filed eight(8) Pre-Trial Motions
that the States' Court-Appoint~d defense attorney failed-refused
to file for Relators' defense.


4.* On 06-06-14, Relator filed three(3) timely Motions Pursuants
to T.C.C.P.   a~ticle    §28.0l,section 1(1)-(8),     'l'Motion To Suppress
Evidence, obtained As A result of A Warrantle~s Arrest;          '2'Motion
For Discovery and    '3'Motion To Inspect Grand JuryiMinutes and to
Dismiss the Indictment.


5.* Again, on 06-09-14, Relator filed four(4)         timely Pretrial Motions
(l)Motion for Continuance;      (2)Motion to Dismiss Charges For Consti-
tutional and Statutory Violations;          (3)Motion to Quash and (4)Motion
for Change of Venue, and on 06-10-14, Relator filed an Amended Motion
to Quash.


6.* All nine(9) of      ~elators'   timely pre-Trial Motions were served on
the District Clerk; Mrs. Karen Matkin; the original District Attorney,
Mr. Abel Reyna and the 54TH District Judge: The Honorable Judge Matt
Johnson, by United States Mail Service.


7.* The Respondent, Honorable Judge matt Johnson, ORDERED a Pre-Trial
hearing on 06-13-14,      to hear and rule on the States' Gpprt .Appointed
defense Attorney's Motion To Withdraw AS Counsel;the Respondent           ~M
"verbally" denied Relators' Right of Self -Representation, and Respondent
knowingly, deliberately,      intentionally and maliciously failed to
respond in writing to any of Relators timely, Pre-Trial Motions as,



                                     [ 2]
Prescribed by State and Federal laws of this State and the United
States Constitutional Amendments.           [Bill of Rights].


8.* On 08-11-14, Relator filed his request-Notice of Appeal with
Respondent, Mrs. Karen ' Matkin, through the United States Postal-
Service, and~Pursuant to T.C.C.P. article §44.02, which states in
part ·quote "tatter Part" he must have permission of the trial -
court, except on those matters which have been raised by written
Motions filed Prior to Trial" end quote.


9.* In Relators'      causes,   the trial date was > 06-19-14,and the
Trial Court records 1 the Clerks records will verify that none of
the 'merits in the nine(9) timely filed Pre-trial Motions has re-
ceived a Written Response; and which were filed three(3)Motions-
                                                .  C.lJa ~'M,';.J,., CM
06-06-14 & four ( 4) Mot ions-06-09-14 ·and ·        II! lli
(l)one filed 05-23-14;      (l)Amended Motion-06-10-14.
10.* Pursuant to T.C.C.P. article 44.07: Rights of Appeal not abridged;
Respondent have abridged and denied Relator of his right of appeal
and to be heard as guaranteed by the United States Constitutional
Amendments.


11.*   Responde~ts   has Violated article 11.07 section 3(c) of the
Texas Code of Criminal procedure by knowingly,intentionally,delib-
ertely and maliciously failing-refusing to give a Written Response
to Relators' timely filed Pre-trial Motions and granting relator
an appeal.


12.* To date, Relator has not received any responses from the Re-
spondents regarding relators request-notice of appeal,nor a response
to any of the Relators nine(9)timely filed Pre-trial Motions.


13.* Relator has repeatedly put respondention Notice that Relator
                                  01'1\
seeks to appeal the illegalUf and           unlawful~judgment   and conviction
in the above numbered causes; and for a Written answer to ALL of-
Relator's timely filed Pre-Trial Motions, Pursuant to T.C.C.P.
article §44.02,      §44.07 and §26.13(~.

                                     [ 3]
14.* Relator has gone well beyond any requirements, or obli-.
gations upon him by the Texas Code of Criminal procedure. An•n
contrast to Relator's efferts, respondents has wholly failed
to comply with T.C.C.P. article §11.07 3 (c); articles §28.01
section 1(1) thcu(B); §44.02; §26.13f,Pnd §44.07 Statutes of
T.C.C.P.; and is acting in bad faith and has failed to afford
Relator the professional and ~ommon courtesy of any written
response to relator's timely, legitimate Motionsand Right to,,
an appeal on said Motions.

                                 1!t
   Wherefore, Premises considered, relator, Craig mack, Pro Se
respectfully request a finding that respondent did not respond
to any of relator's nine(9) timely filed Motions for his defense,
and that Respondents are denying, hindering,and abridging re-
lat'or' s Right To an Appeal on ALL Motions filed prior to the Trial
date of June 19TH,2014;and that Relator has brought this liti-
gation in good faith and has substantially Prevailed, under the
Laws and Status of this State.


   Relator Prays for an 'ORDER' directing Respondents to respond
in writing to all nine(9) of Relator's legitimate and timely filed
Motions;   issue .an ORDER for Respondents to grant Relator his RIGHT
to appeal on these nine(9)Motions; also issue an ORDER for Respondents
to provide Relator with a copy of the Clerk's records and Trial-
records under Relator's indigent status in order to perfect his
Right To appeal.
                                           Respectfully Submitted
                                           By: Craig Mack,Pro Se




                               [0 4]   .
                      CERTIFICATE    OF    SERVICE


   This is to certify that on this the____        J~~tf\L·--·_______ day   of
~1\!Ad..-\1'~ •' 2015.   A true copy of Relator's Original Application
for Writ of Mandamus, has been served on the District Clerk, Mrs.
Karen Matkin;   the Criminal District Attorney, Mr. Abel Reyna; and
District Judge; Honorable Matt Johnson's Offices at McLennan •
County, Texas, at Waco,Texas by placing the same in the United
States Postal Service Mail.


                                          /s/     W'~
                                          Mr. Cr~k #1939218
                                          Mark Wayne Michael Unit
                                          2664
                                          Tennessee Colony, Texas
                                          75886
                                                  Craig Mack.

                                                  ~~·




                                  [51 •
     AO 240 (Rev. 06/09) Application to Proceed in District Court Without Prepaying F~es or Costs (Short Form)


                                             UNITED STATES DISTRICT COURT
                               ,.
                                                                       WestemD;::~eofTexas ;Jt1tv_. sLfth·ruJrd~J Di4vl&--
                                                                                            ~w-t ~-1\1\ ~~&tLCow~~-
     f1tl4r.,   fl-,1<11 :JJJJ..A~·-r{laintiff        .·       ·   .     ·
                                                                                 )
                                                                                    )
                                                                                    )     Civil Action No.
                                                                                                             .. -,;~d&
                                                                                                                 .,
                                                                                                                                       . . u
     ttlM:-.    AkA '&-ytxl j(-v.{l/tNs.,-N,feeN /k1dltf    . ..
A0.240 (Rev. 06/09) Application to Proceed in District Court Without Prepaying Fees or Costs· (Short Form)



           4. Amount of money that I have in cash or in a checking or savings account: $                                    0
        5. Any automobile, real estate, stock, bond, security, t:Iilst, jewelry, art work, or other fmancial instrument or
thing of value that I own, including any item of value held in someone else's name (describe the property and its approximate
value):    J...:/OUf:-                                                             .                         .




           6. Any housing, transportation, utilities, or loan payments, or other regular monthly expenses (describe and provide
the amount of the monthly expense):      Utf /Ue·                  .                                     .                      . .



         7. Names (or, if under 18, initials only) Of all persons who are dependent ori me for support, my relationship
with. each person, a:nd how much I contribute to their support:        ji.l.€       NtJ




           8. Any debts or fmancial obligations              (describe the amounts owed and to whom they are payable):

             • ~-t ~ ~ Attto~t- R.Mfto \,'lJ rL-.
             ~ 3etmr"\ t'l_ ri V\Q,V\CLt AW10W LM'\fMJWh_.
               \Nov \d f'-'lt-1 aV\.CQ~ tl-Mol.(;btt . u.vvKVIA) \lJ£r~v
              a·

              4i~ (})IJJ(t -t A~t,4flt\- Un:Koow VL·
       Declaration: I declare under penalty of perjury that the above information is true and understand that a false
statement may result in a dismissal of my claims.


Date:        01 --0'7-JJJtG

                                                                                                                 Prznted name
      .     .
(B) tdc01a2w - PASSPORT                    Wednesday, January 07, 2015, 10:02:42 AM

CSINIB02/CINIB02     TEXAS DEPARTMENT OF CRIMINAL JUSTICE              01/07/15
1A2W/KST5757                IN-FORMA-PAUPERIS DATA                     10:02:06
TDCJ#: 01939218 SID#: 03180032 LOCATION: MICHAEL            INDIGENT DTE: 12/23/14
NAME: MACK,CRAIG E                        BEGINNING PERIOD: o·7 /01/14
PREVIOUS TDCJ NUMBERS: 00543811 00612010
CURRENT BAL:          0.00 TOT HOLD AMT:           0.00 3MTH TOT DEP:           20.00
6MTH DEP:            61.39 6MTH AVG BAL:           0.58 6MTH AVG DEP:           10.23
MONTH HIGHEST BALANCE TOTAL DEPOSITS       MONTH HIGHEST BALANCE TOTAL DEPOSITS
12/14      20.00             20.00         09/14      20.00             20.98
11/14        0.00             0.00         08/14      20.00             20.41
10/14        0.00             0.00       ' 07/14       0.00              0.00
PROCESS DATE    HOLD AMOUNT      HOLD DESCRIPTION




STATE OF   TE~~COUNTY OF~
ON THIS THE'~\DAY OF ~~/s-1 CERTIFY THAT THIS DOCUMENT IS A TRUE,
COMPLETE,AND UNALTERED COPY MADE BY ME OF INFORMATION CONTAINED IN THE
COMPUTER DATABASE REGARDING THE OFFENDER'S ACCOUNT. NP SIG:
PFl-HELP PF3-END ENTER NEXT TDCJ NUMBER:          OR SID NUMBER:




                          NOTARY PUBLIC
                          STATE OF TEXAS
                          COMM. EXPIRES
                            8-28-2016
                UN07AAY WffifOUT BOND"




                              'i   ..